USCA11 Case: 20-13885      Date Filed: 02/17/2021   Page: 1 of 3



                                                              [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 20-13885
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 1:18-cv-04620-LMM


DOROTHY ANN ARTIS,

                                                                 Plaintiff-Appellant,

                                       versus

ENGLAND ASSOCIATES, LP,
d.b.a. New London Health Center,

                                                               Defendant-Appellee.
                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                                (February 17, 2021)

Before WILSON, ROSENBAUM, and BRASHER, Circuit Judges.

PER CURIAM:

      England Associates, LP, moves this Court to dismiss Dorothy Ann Artis’s

appeal for lack of jurisdiction. For the reasons below, we grant the motion.
          USCA11 Case: 20-13885        Date Filed: 02/17/2021   Page: 2 of 3



      “The timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Green v. Drug Enf’t Admin., 606 F.3d 1296, 1300 (11th Cir. 2010)

(cleaned up) (quoting Bowles v. Russell, 551 U.S. 205, 214 (2007)). To be timely, a

notice of appeal must be filed “within thirty days after the entry of [the challenged]

judgment, order or decree.” 28 U.S.C. § 2107(a). Upon receiving a motion “filed not

later than thirty days after the expiration of the time otherwise set for bringing

appeal,” a district court may “extend the time for appeal upon a showing of excusable

neglect or good cause.” 28 U.S.C. § 2107(c). For pro se appellants, this Court

construes these jurisdictional requirements liberally, and it may construe a document

as a notice of appeal if that document is “the functional equivalent” of what Federal

Rule of Appellate Procedure 3 requires. Rinaldo v. Corbett, 256 F.3d 1276, 1278–

79 (11th Cir. 2001) (cleaned up).

      Here, the district court entered a final order and judgment dismissing Artis’s

amended complaint on July 23, 2020. Her thirty-day deadline for filing a notice of

appeal was therefore August 24th. On September 3rd, Artis filed a motion for

extension of time to file a notice of appeal. The district court granted her motion and

extended her time to file a notice of appeal until October 5th. Artis, however, did not

file the instant notice of appeal until October 14th.

       Consequently, Artis’s October 14th notice of appeal is untimely because it

was filed over a week after her extended October 5th deadline. Even if this Court


                                           2
            USCA11 Case: 20-13885    Date Filed: 02/17/2021   Page: 3 of 3



liberally construed her September 3rd motion as itself being a notice of appeal, that

filing would still be late by more than a week because of the original August 24th

deadline.

      Giving Artis every benefit of the doubt, her September 3rd motion was either

an untimely notice of appeal or a timely motion to extend followed by an untimely

notice of appeal on October 14th. For these reasons, England Associates’ motion to

dismiss this appeal for lack of jurisdiction is GRANTED.




                                         3